DETAILED ACTION
Claims 1-4, 6-12, 14, and 16-24 are currently pending in this Office action.  Claims 9-12, 14, and 16-20 are withdrawn as being directed to non-elected inventions.  Claims 5, 13, and 15 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.
 
Information Disclosure Statement
	The information disclosure statement (IDS), filed on 10/08/2021 has been considered.  Please refer to Applicant's copy of the 1449 submitted herewith.

Claim Rejections - 35 USC § 112
	Claims 1-4, 6-8, and 21-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
	Claim 1 at lines 3-4 recites “electrically continuous.” This limitation is indefinite because it is not a term of art nor does the original disclosure provide a definition for the same.  Absent such guidance, it is unknown whether “electrically continuous” is merely synonymous with structural continuity of the film, or requires something more, such as certain electrical properties like a degree of conductivity or resistance.
	The remarks at page 6 rely upon the 37 C.F.R. 1.132 declaration (“Park Declaration”) filed 10/08/2021 to provide a new definition for “electrically continuous.”  Park Declaration ¶ 51 (defining “electrically continuous” film as one that “has at least substantially uniform conductivity values throughout a relevant portion of the film”).  This is the first time this definition has appeared on record as it lacks support in the original disclosure.  Further, since the original disclosure does not define “substantially uniform” or “relevant portion,” one of ordinary skill in the art would be unable to ascertain the degree of uniformity sufficient for a film to be “electrically continuous.”  In sum, applicant’s newly presented definition lacks support from the original disclosure and otherwise fails to define “electrically continuous” in a meaningful manner.
	While page 6 of the remarks refer to US Patents 3275905, 10887998, 7282710, each reference merely uses “electrically continuous” but fails to define the same.  It is unknown whether the references employ the term consistently with one another.  Non-patent literature references Johnson, Tang, and Slepicka, as cited on pages 6-7 of the remarks, do not resolve this issue.  Each reference defines “electrically continuous” differently.  Johnson 499 defines “electrically continuous” structurally (degree of particle coalescence).  Tang 804 defines “electrically continuous” structurally but by a different standard (Pb film thickness).   Slepicka 742 defines “electrically continuous” in terms of sheet resistance.  Contrary to applicant’s position, “electrically continuous” is not a term of art with a known definition such that a person of ordinary skill in the art could reasonably ascertain the metes and bounds of the present claims.
	For the purposes of the rejections below, “electrically continuous” will be interpreted as having electrical properties generally.


Response to Arguments
Applicant's arguments filed 10/08/2021 have been fully considered but they are not persuasive. 
Concerning the 102 anticipation rejection of claims 1-4, 6, and 8 over Zhou et al., “Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers,” Nanoletters, 15, pp. 709-713 (2014), pages 8-9 of the remarks rely upon the newly presented definition for “electrically continuous” from the Park Declaration noted above.  Page 8 adds that the Declaration concludes that an example of an electrically continuous film can be found in the instant application.2  This is not persuasive because the declaration only interprets the film of Fig. 3F2 as having “substantial uniform electrical conductivity.”  In contrast, the original disclosure does not equate “electrically continuous” with “substantial uniform electrical conductivity.”  Further, the specification itself also does not describe this figure as showing an “electrically continuous” film.  As such, applicant has not distinguished over the examiner’s interpretation of “electrically continuous” as having electrical properties generally.
Page 9 argues that “there is no data provided in Zhou based on which one skilled in the art would reasonably conclude Zhou discloses a film having at least substantially uniform conductivity values throughout a relevant portion of the film,” citing the Park Declaration as support.  This is unpersuasive because, as above, it is premised upon a definition for “electrically continuous” unsupported by the original disclosure of the present application.
	The same page of the remarks further refer to Zhou Figs. 5a, 6, and 4 to conclude that “one skilled in the art would not consider these disclosures to support a reasonable conclusion that Zhou discloses a ‘structurally and electrically continuous film’.” This is unpersuasive because it disregards the plain teaching of Zhou. As discussed previously, Zhou 710-711 discloses a continuous WSe2 monolayer that covers the entire SiO2/Si substrate, where 709 explains that the WSe2 material exhibits “excellent electrical characteristics.” 711 describes Fig. 2(e) as a 300 nm SiO2/Si substrate fully covered by 1 cm2 of a WSe2 monolayer. “Products of identical chemical composition can not have mutually exclusive In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  One of ordinary skill in the art would reasonably understand that a single material that is structurally continuous would also exhibit electric properties across the material.  Zhou’s teaching of a WSe2 monolayer film that fully covers a substrate is thus sufficient support to satisfy the claimed limitation of a film that is “structurally and electrically continuous.”
Page 9 relies upon van der Sande (non-patent literature Cite No. 4 from the 10/08/2021 IDS), to argue that “one having skill in the art would not consider the metal-chalcogenide CVD films of Zhou to be ‘electrically continuous.’”  This is premised upon assertion that van der Sande describes “the inhomogeneity of metal-chalcogenide CVD grown films.”  Page 10 concludes that the films of van der Zande and Zhou are “at least compositionally related (by at least [the] chemical group of the constituent atoms.”  This argument is unpersuasive because, as a preliminary matter, applicant’s argument is premised upon a reference (van der Zande) that is not the basis of any rejection.  Secondly, as page 10 of the remarks acknowledge, van der Zande describes a “monolayer molybdenum disulphide” (MoS2), while Zhou is directed to mono- and multi-layer films of WSe2. These are chemically distinct films and so van der Zande is not descriptive of the films of Zhou.
	As for the 103 obviousness rejection of claim 21 over Zhou, pages 11-12 rely upon the same arguments discussed above and already found unpersuasive.
	Thus, the claims remain unpatentable over the same art relied upon previously.

Claim Rejections - 35 USC § 102
Claim(s) 1-4, 6, 8, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al., “Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers,” Nanoletters, 15, pp. 709-713 (2014).
	With respect to claims 1 and 24, Zhou at abstract discloses a film containing a WSe2 monolayer, where 709 describes that the film is deposited on a substrate. The reference at 710-711 discloses a continuous WSe2 monolayer that covers the entire SiO2/Si substrate, where 709 explains that the WSe2 In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  See MPEP 2112.01.  One of ordinary skill in the art would reasonably understand that the single material of Zhou covering the entirety of a substrate would necessarily exhibit electric properties throughout the material.
	With respect to claim 2, Zhou at abstract discloses a film containing a WSe2 monolayer.
	With respect to claim 3, Zhou at abstract discloses a film containing a WSe2 monolayer.
	With respect to claim 4, Zhou at Fig. 2(d) discloses a bilayer of WSe2.
	With respect to claim 6, Zhou at 710-711 discloses a continuous WSe2 monolayer that covers the entire SiO2/Si substrate.
	With respect to claim 8, Zhou at 709 discloses SiO2/Si substrates.
	With respect to claim 23, Zhou at 711 forms its continuous WSe2 monolayer by growing WSe2 monolayer domains until they completely merge with one another.  See also Fig. 2(a)-(c) (showing growth of the monolayer domains until they merge laterally).

Claim Rejections - 35 USC § 102/103
Claims 21 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Zhou et al., “Large Area Growth and Electrical Properties of p-Type WSe Atomic Layers,” Nanoletters, 15, pp. 709-713 (2014).
	The disclosure of Zhou as discussed above is herein incorporated by reference.
	With respect to claim 21, Zhou at 712 discloses WSe2 monolayer films having a mobility of at most 100 cm2V-1S-1 at room temperature and few-layer films having a mobility of at most 350 cm2V-1S-1, but is silent as to the mobility at 90 K.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433

	“Products of identical chemical composition can not have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada,
911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.
	Here, Zhou teaches a metal-chalcogenide (WSe2) film disposed on a substrate, the film comprising a monolayer of a metal-chalcogenide and is structurally and electrically continuous over 80 percent or greater of the substrate as claimed. The claimed mobility at 90 K would accordingly be inherent to the claimed metal-chalcogenide film because Zhou teaches a film of the same chemical composition to that presently claimed.
	Alternatively, the claimed mobility would be at least obvious over the teachings of Zhou, which teaches a substantially similar film to that the presently claimed. While Zhou does not directly disclose the metal-chalcogenide film mobility at 90 K, since each of the claimed components is present and rendered obvious by the teachings of Zhou, a person having ordinary skill in the art before the effective filing date of the claimed invention would have reasonably expected the film of Zhou to possess a mobility within the presently claimed range of at least 130 cm2V-1S-1 at 90 K. Since the USPTO does not have equipment to carry out the analytical experiments, the burden is therefore shifted to the applicants to prove otherwise.
	With respect to claim 22, Zhou 711 prepares a 1 cm2 continuous monolayer WSe2 film, but explains that the lateral size is limited only by the size of the tube furnace in which such films are grown.  710 to 711 describes the optimal temperature and gas conditions for large area growth of continuous monolayer WSe2 films.
	Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was prima facie case of obviousness based on overlapping ranges by showing the criticality of the claimed range. “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Accordingly, given that Zhou teaches that the continuous monolayer WSe2 film lateral size can be optimized depending upon the furnace size for growing such films, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to prepare a monolayer film having an area within the claimed range by routine optimization.
	Otherwise, changes in size alone are insufficient to distinguish over the prior art.  See generally Gardner v. TEC Syst., Inc., 725 F.2d 1338 (Fed. Cir. 1984) (where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device); In re Rose, 220 F.2d 459 (CCPA 1955) (claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522. The examiner can normally be reached Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The remarks refer to Park Declaration ¶ 4, however, Paragraph 5 actually provides the new definition now presented by applicant.
        2 The remarks refer to Park Declaration ¶ 5, but it appears that the relevant discussion is from Paragraph 6.